Desmond, J.
(dissenting). On April 14, 1952 after relator, represented by experienced counsel, had pleaded guilty to a reduced charge, the court complied, completely and exactly, with section 480 of the Code of Criminal Procedure which requires that: ‘ ‘ When defendant appears for judgment, he must be asked by the clerk whether he have any legal cause to show, why judgment should not be pronounced against him.” To that question relator answered “ No ”. The court on its own motion then deferred sentencing for two weeks, pending-investigation. There is no statutory or case authority for a holding that the question had to be repeated on the day to which sentence was thus postponed. But on that adjourned day, the court did, in shorter form, again make the same inquiry -. “ Anything to be said before we proceed? ” Defense counsel, still in the case although attempting to withdraw, answered by requesting- the court for a further adjournment of the sentencing. The court declined to permit additional delay. I see no violation of relator’s rights.
The order should be affirmed.
Conway, Ch. J., Van Voobhis and Burke, JJ., concur with Fboessel, J.; Desmond, J., dissents in an opinion in which Dye and Fuld, JJ., concur.
Order of the Appellate Division and that of the County Court reversed and the matter remitted to the County Court for further proceedings in accordance with the opinion herein.